Citation Nr: 0936130	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-07 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1973 and from November 1974 to August 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that, in pertinent part, granted service connection 
for headaches with an initial 30 percent disability rating 
effective from September 2004, granted service connection for 
posttraumatic stress disorder (PTSD) with an initial 30 
percent disability rating, granted service connection for 
tinnitus with an initial 10 percent rating, granted service 
connection for a right shoulder mild functional degenerative 
acromioclavicular joint with a 10 percent rating, and granted 
service connection for hearing loss with a noncompensable 
rating.  Service connection was denied for numerous other 
claimed disabilities, and entitlement to a TDIU was denied.  

In his March 2006 notice of disagreement, the Veteran only 
disagreed with the initial 30 percent rating assigned for the 
service-connected headaches and the denial of a TDIU.  A 
statement of the case (SOC) addressing these two issues was 
issued in January 2007, and the Veteran perfected his appeal 
as to those issues with the submission of a timely VA form 9, 
substantive appeal, received at the RO in March 2007.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Since the effective date of service connection, the Veteran's 
service-connected headaches have occurred daily with 
characteristic prostrating attacks occurring weekly or more 
often, with severe effects on usual daily activities; all of 
which more nearly approximates that of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

CONCLUSION OF LAW

The criteria for an initial 50 percent rating for headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the Board's decision to assign the maximum schedular 
rating of 50 percent for the service-connected headaches from 
the effective date of service connection, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

II.  Increased Ratings

The veteran seeks an initial rating in excess of 30 percent 
for the service-connected headaches.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In conjunction with the Veteran's initial claims of service 
connection, he was examined by VA in May 2005.  The examiner 
noted that the Veteran's headaches were both frontal and 
occipital, and that they were constant.  The Veteran had 
daily headaches that became very severe approximately once 
per week, to the point that he had to lie in a dark room.  
The diagnosis was headache.  

The Veteran and his spouse submitted lay statements regarding 
the nature and frequency of the Veteran's headaches.  These 
statements note that the Veteran's headaches are so severe 
that they affected his ability to function normally.  The 
Veteran's wife noted that the Veteran's headaches have, at 
times, caused the Veteran to lose concentration, affected his 
ability to think clearly, and affected his memory.

VA mental health outpatient records from 2007 show that some 
of the Veteran's treatment providers considered that his 
headaches might have been psychogenic in nature.

In a headache questionnaire, filled out in conjunction with 
his claim for Social Security Disability benefits, the 
Veteran explained that his headache pain became nearly 
unbearable at times, making it difficult to concentrate.

At a VA examination in February 2009, the examiner indicated 
that the Veteran had severe headaches about once per week, 
associated with nausea, anxiety, photophobia, and confusion.  
The headaches lasted for 4 to 5 hours after resting in 
complete darkness and taking aspirin.  Most of the attacks 
were described as prostrating in nature.  Significantly, the 
examiner noted that the Veteran's headaches had a severe 
effect on many usual daily activities, such as chores, 
shopping, recreation and travel.  In addition, the Veteran 
was unable to exercise or participate in sports because of 
his headaches.  

There is no contradictory medical evidence of record.

The Veteran's service-connected headaches are rated by 
analogy to migraine headaches pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  This code provides a 10 percent rating 
for migraine headaches which are characterized by prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on average once a month over the last several months.  A 
maximum 50 percent rating is assigned for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8100.

Based on the evidence of record, the criteria for the 
assignment of the maximum disability rating of 50 percent are 
more nearly approximated for the Veteran's service-connected 
headaches.  A 50 percent award requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The medical evidence of 
record demonstrates that the Veteran's headaches occur 
several times per week and that he has a prostrating attack 
on average of once per week.  During these episodes, the 
Veteran is nearly incapacitated and can only lie in darkness 
until the pain subsides.  The headaches can occur at any 
time.  Because the headaches occur so often and last for 
several hours, the Veteran's ability to work is certainly 
impaired.  Although it is not altogether clear at this point 
whether the Veteran is unemployable due to his service-
connected disabilities, as opposed to his other, non-service-
connected conditions, the severity and frequency of the 
headaches likely at least limit the Veteran's ability to work 
in certain settings, and as such, a maximum 50 percent 
disability evaluation is warranted.

The criteria for the assignment of this 50 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

There is no greater schedular evaluation available under 
Diagnostic Code 8100; although other diagnostic codes 
pertaining to neurological disorders have been considered, 
the Veteran's symptomatology fails to warrant an evaluation 
higher than 50 percent under those Diagnostic Codes.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Finally, the issue of whether the manifestations of the 
Veteran's service-connected headaches present an exceptional 
or unusual disability picture so as to warrant referral to 
the appropriate officials for consideration of extraschedular 
ratings has been considered.  See 38 C.F.R. § 3.321(b) 
(2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An 
extraschedular rating cannot be assigned in the first 
instance, but it must be specifically adjudicated whether to 
refer a case for such an evaluation, when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

The schedular evaluation in this case is adequate.  Thun, 22 
Vet. App. at 115.  Evaluations in excess of those currently 
assigned may, in the appropriate cases, be assigned for 
certain manifestations of the disorder for which the veteran 
is seeking an increased evaluation.  However, the medical 
evidence of record here does not support such a higher 
evaluation on this basis.  Although the Veteran reported on 
various documents that he stopped working due to the severity 
of his headaches (and on other documents the Veteran 
reported, in contrast, that he stopped working due to his 
back disability), the maximum evaluation noted above, 
assigned for the current appeal period, specifically 
indicates that migraine headaches must be "productive of 
severe economic inadaptability."  Thus, relentless 
interference with employment is contemplated by the schedular 
criteria, and the remaining evidence of record does not show 
such an "exceptional or unusual disability picture" that goes 
beyond the limits of same.  There are no periods of 
hospitalization or other extraordinary circumstances that 
would otherwise render the schedular criteria inadequate for 
rating purposes in this case.  Therefore, submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.
ORDER

The assignment of an initial 50 percent rating, and no 
higher, for the service-connected headaches is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

In light of the assignment of an initial 50 percent rating 
for the service-connected headaches, the Veteran's combined 
disability rating now meets the requisite schedular 
requirement for entitlement to a TDIU.  As such, the RO must 
reevaluate the Veteran's TDIU claim to determine whether the 
Veteran's service-connected disabilities, collectively, or 
individually, render him unemployable, particularly given 
that the evidence of record is inconsistent in this regard.  

Currently, it is unclear as to whether the Veteran is 
unemployable due to his non-service-connected back 
disability, his service-connected headache disability, or a 
combination of the above.  To clarify, a VA examination 
should be conducted and any pertinent medical and/or 
employment records should be obtained and associated with the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all pertinent VA and/or private 
treatment and/or employment records 
relevant to the TDIU claim on appeal.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's service-connected headaches, 
PTSD, right shoulder disability, hearing 
loss and tinnitus alone, without 
consideration of his numerous non-service-
connected disabilities and age, render him 
unable to secure or follow a substantially 
gainful occupation.  The examiner must be 
provided with the claims file for review 
in conjunction with the examination.  In 
providing his or her opinion on the matter 
of employability, the examiner should 
consider, in particular, the Veteran's 
statements, the records obtained from the 
Social Security Administration, VA 
examination reports, and any additional 
pertinent evidence added to the file 
pursuant to this remand.  A complete 
rationale should accompany all opinions.

3.  Then, readjudicate the Veteran's claim 
for entitlement to a TDIU.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


